        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF PENNSYLVANIA

 MIDWEST ATHLETICS AND SPORTS
 ALLIANCE LLC,                                      Case No. 2:19-cv-00514-JDW

                Plaintiff,

        v.

 RICOH USA, INC.,

              Defendant.

                                         MEMORANDUM

       Plaintiff Midwest Athletics and Sports Alliance LLC (“MASA”) sued Defendant Ricoh USA,

Inc. alleging that Ricoh infringed 19 of MASA’s Patents. Presently before the Court are the Parties’

disputes over the meaning of 18 disputed claim terms stemming from the following 8 patents: (1)

U.S. Patent No. 6,203,005 (‘3005 Patent); (2) U.S. Patent No. 6,411,314 (‘314 Patent); (3) U.S. Patent

No. 6,509,974 (‘974 Patent); (4) U.S. Patent No. 6,554,269 (‘269 Patent); (5) U.S. Patent No.

6,718,285 (‘285 Patent); (7) U.S. Patent No. 7,502,582 (‘582 Patent); (7) U.S. Patent No. 7,720,425

(‘425 Patent); and (8) U.S. Patent No. 8,019,255 (‘255 Patent).

I.     LEGAL STANDARDS

       A.      General Principles of Claim Construction

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWS Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (quote omitted). Claim construction is a matter of law. See Teva Pharm. USA v.

Sandoz, Inc., 135 S. Ct. 831, 837 (2015). There is no “magic formula or catechism” for construing a

patent claim, nor is a court barred from considering “any particular sources or required to analyze
            Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 2 of 28




sources in any specific sequence.” Phillips, 415 F.3d at 1323. Instead, a court is free to attach the

appropriate weight to appropriate sources “in light of the statutes and policies that inform patent

law.” Id.

        A court generally gives the words of a claim their ordinary and customary meaning, which

is the “meaning that the term would have to a person of ordinary skill in the art at the time of the

invention, i.e., as of the effective filing date of the patent application.” Id. at 1312-13 (quote

omitted). Usually, a court first considers the claim language; then the remaining intrinsic evidence;

and finally, the extrinsic evidence in limited circumstances. See, e.g., Interactive Gift Exp., Inc. v.

Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001). While “the claims themselves provide

substantial guidance as to the meaning of particular claim terms,” a court also must consider the

context of the surrounding words. Id. at 1314. In addition, the patent specification is “always highly

relevant to the claim construction analysis. Usually, it is dispositive; “it is the single best guide to

the meaning of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996). But, while a court must construe claims to be consistent with the specification, the court

must “avoid the danger of reading limitations from the specification into the claim,” Phillips, 415

F.3d at 1323. This is a “fine” distinction. Comark Communications, Inc. v. Harris Corp., 156 F.3d

1182, 1186–87 (Fed.Cir.1998). In addition, “[e]ven when the specification describes only a single

embodiment, the claims of the patent will not be read restrictively unless the patentee has

demonstrated a clear intention to limit the claim scope using words or expressions of manifest

exclusion or restriction. Hill-Rom Svcs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014)

(quote omitted).




                                                   2
            Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 3 of 28




        A court may refer to extrinsic evidence only if the disputed term’s ordinary and accustomed

meaning cannot be discerned from the intrinsic evidence. See Vitronics, 90 F.3d at 1584. Although

a court may not use extrinsic evidence to vary or contradict the claim language, extrinsic materials

“may be helpful to explain scientific principles, the meaning of technical terms, and terms of art

that appear in the patent and prosecution history. . ..” Markman v. Westview Instruments, Inc., 52

F.3d 967, 980 (Fed. Cir. 1995). Extrinsic evidence is used “to ensure that the court’s understanding

of the technical aspects of the patent is consistent with that of a person of skill in the art.” Phillips,

415 F.3d at 1318. The Federal Circuit has cautioned against relying upon expert reports and

testimony that is generated for the purpose of litigation because of the likelihood of bias. Id.; see

also Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)

(“Expert evidence can be both powerful and quite misleading because of the difficulty in

evaluating it.”)

        Ultimately, the “construction that stays true to the claim language and most naturally

aligns with the patent’s description of the invention will be . . . the correct construction.” Renishaw

PLC v. Marposs Societa’ per Anzioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that a “claim

interpretation that would exclude the inventor’s device is rarely the correct interpretation.” Osram

GmbH v. Int’l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (quote omitted).

        B.         Construction of Means-Plus-Function Limitations

        When construing claim terms, a court must consider whether they are “mean-plus-

function” limitations. Means-plus-function claim elements are interpreted according to 35 U.S.C.

§ 112(f):

        An element in a claim for a combination may be expressed as a means or step for
        performing a specified function without the recital of structure, material, or acts in

                                                    3
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 4 of 28




        support thereof, and such claim shall be construed to cover the corresponding
        structure, material, or acts described in the specification and equivalents thereof

35 U.S.C. § 112(f). For patents that predate the America Invents Act, the same standard applies

under former 35 U.S.C. § 112, ¶ 6.

        To determine whether Section 112, ¶ 6 governs a claim, the “essential inquiry” is “whether

the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d

1339, 1348 (Fed. Cir. 2015) (en banc).1 If a claim term does not use the word “means,” there is a

rebuttable presumption that means-plus-function claiming under § 112(f) does not apply. See

Williamson, 792 F.3d at 1349. The presumption is not strong. To rebut it, a challenger must

demonstrate that a claim term either fails to “recite sufficiently definite structure” or recites

“function without reciting sufficient structure for performing that function.” Id. at 1349. A

challenger does not have to show that the limitation is devoid of anything that can be construed

as structure. Instead, it only has to show that the structure is not “sufficient.” Id.; see also Egenera,

Inc. v. Cisco Sys., Inc., 972 F.3d 1367, 1374 (Fed. Cir. Aug. 28, 2020). The essential inquiry is “whether

the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure.” MTD Prod. Inc. v. Iancu, 933 F.3d 1336, 1341 (Fed.

Cir. 2019) (quote omitted). “With respect to intrinsic evidence, a patent’s specification may inform

the skilled artisan's understanding of the structure required by a claim limitation.” Id.

        Courts use a two-step process to construe means-plus-function limitations. First, the court

must determine the claimed function. See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352,



1
  An en banc Federal Circuit joined the portion of the Williamson decision discussing the
applicability of Section 112. See Williamson, 892 F.3d at 1347-49 & n.3.

                                                    4
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 5 of 28




1361 (Fed. Cir. 2000). Second, the court must “identify the corresponding structure that the

specification discloses to perform that function. Id. When the specification discloses “distinct and

alternative structures for performing the claimed function,” the proper construction should

embrace each one. Creo Prods., Inc. v. Presstek, Inc., 305 F.3d 1337, 1346 (Fed. Cir. 2002). The

structure disclosed in the patent specification that corresponds to the claimed function limits the

scope of a means-plus-function claim. See Med. Instrumentation & Diagnostics Corp. v. Elekta AB,

344 F.3d 1205, 1219 (Fed. Cir. 2003).

       In the case of a computer-implemented means-plus-function claim, the disclosed structure

must “be more than simply a general purpose computer or microprocessor.” Aristocrat Techs.

Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). Instead, “in a means-

plus-function claim ‘in which the disclosed structure is a computer, or microprocessor,

programmed to carry out an algorithm, the disclosed structure is not the general purpose

computer, but rather the special purpose computer programmed to perform the disclosed

algorithm.’” Id. (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir.

1999)). If a patentee could claim just a general purpose computer as the structure, it would engage

in “pure functional claiming.” Id.

       C.      Indefiniteness

       “Indefiniteness is a matter of claim construction, and the same principles that generally

govern claim construction are applicable to determining whether allegedly indefinite claim

language is subject to construction.” Kyowa Hakka Bio, Co., Ltd v. Ajinomoto Co., No. CV 17-313,

2020 WL 3403207, at *5 (D. Del. June 19, 2020) (internal quotations omitted). “The internal

coherence and context assessment of the patent, and whether it conveys claim meaning with



                                                 5
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 6 of 28




reasonable certainty, are questions of law.” Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335,

1342 (Fed. Cir. 2015). A party seeking to prove indefiniteness must do so by clear and convincing

evidence. See BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017); see also

Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838 F.3d 1224, 1228 (Fed. Cir. 2016).

        “A patent’s specification must ‘conclude with one or more claims particularly pointing out

and distinctly claiming the subject matter which the applicant regards as [the] invention.’” Teva,

789 F.3d at 1340 (quoting 35 U.S.C. § 112, ¶ 2.) A patent claim is indefinite if, “viewed in light of

the specification and prosecution history, [it fails] to inform those skilled in the art about the scope

of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120,

2129 (2014). “A claim may be indefinite if the patent does not convey with reasonable certainty

how to measure a claimed feature.” Elm 3DS Innovations, LLC v. Samsung Elecs. Co., No. CV 14-

1430-LPS-CJB, 2020 WL 1850657, at *3 (D. Del. Apr. 13, 2020) (citing Teva, 789 F.3d at 1341).

However, if the understanding “how to measure the claimed [feature] was within the scope of

knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo-Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).




                                                   6
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 7 of 28




II.    CONSTRUCTION OF DISPUTED TERMS

       A.      ‘3005 Patent—“a first guide plate pivotable at least substantially about said
               axis” (Claim 2)

 MASA’s Construction                 Ricoh’s Construction             Court’s Construction

 No construction necessary;         Claim term is indefinite          Claim term is indefinite
 plain and ordinary meaning


       The Parties’ dispute about this claim term focuses on the use of the word “substantially.”

The word “substantially” is not “inherently indefinite.” Elm 3DS Innovations, LLC v. Samsung Elecs.

Co., No. CV 14-1430-LPS-CJB, 2020 WL 1850657, at *6 (D. Del. Apr. 13, 2020). “Substantially” can

be used “when warranted by the nature of the invention, in order to accommodate the minor

variations that may be appropriate to secure the invention.” Verve, LLC v. Crane Cams, Inc., 311

F.3d 1116, 1120 (Fed. Cir. 2002). However, when substantially is used as “a word of degree,” the

court has to “determine whether the patent provides some standard for measuring that degree.”

Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010) (quotation omitted).

Otherwise, the patent fails to allow a person skilled in the art to compare potentially infringing

products and determine “whether interference . . . is substantial.” Sonix Tech. Co. v. Publications

Int'l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (quoting Enzo, 599 F. 3d at 1336).

       The ‘3005 Patent uses the term “pivotable at least substantially about said axis” in Claim 2

but nowhere else. The specification explains that the guide plate, which guides the paper, is

“pivotable about the rotating shaft that supports the skimmer.” (ECF No. 22-22 at 10:24-32). It

discloses a pivot around the axis, but it provides no information to determine what “substantially”

means, either qualitatively or quantitatively. MASA points to an expert opinion from J. Michael

McCarthy that contends that a person of ordinary skill in the art would understand the term. Dr.


                                                  7
          Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 8 of 28




McCarthy’s view is that the term “substantially” does not refer to the degree that the first guide

plate rotates around the axis. (ECF No. 130-1 at ¶ 32.) There is little doubt that the claim language

envisions the guide plate rotating around the axis. Dr. McCarthy’s reading strains the claim

language beyond what it says. MASA cannot use extrinsic evidence to vary the words of the claim.

Dr. McCarthy also claims that the “use of the phrase ‘substantially about said axis’ is a word

description of the presence of variability . . . .” (Id. at ¶ 28.) That might be true, but it does not save

the claim because there is still no way to determine how much variability the claim language

allows.

          Based upon the intrinsic evidence presented, the Court concludes that the term

“substantially” is a word of degree that requires the Court to determine some standard for

measuring that degree. But the patent does not disclose such a standard in the claim, the

specification, or the file history. Nor does the extrinsic evidence. The claim term is therefore

indefinite.

          B.     ‘314 Patent

                 1.     “document ticket object” (Claims 1, 51)

 MASA’s Construction                  Ricoh’s Construction               Court’s Construction


 No construction necessary;           “database entry containing         No construction necessary;
 plain and ordinary meaning           more than one global               plain and ordinary meaning
                                      document attribute”
 “ticket for processing a
 document job”

          This term does not require construction. A document ticket object is, as the term itself

makes clear, a ticket to process a document job. There are several problems with Ricoh’s proposed

definition. First, it does not explain what the term means. Instead, it purports to define the term


                                                    8
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 9 of 28




by where it is stored—in a database. While the specification does reference a database, that

appears to be a preferred embodiment, not a limit. The patent allows for the information to be

stored in a software program that is not, technically, a “database.” Second, Ricoh’s proposed limit

that the entry contain “more than one global attribute” would be redundant. Courts must construe

claim terms in light of the surrounding claim language, “such that words in a claim are not

rendered superfluous.” Digital-Vending Servs. Int'l, LLC v. Univ. of Phoenix, Inc., 672 F.3d 1270,

1275 (Fed. Cir. 2012) (citing Phillips., 415 F.3d at 1314). Claim 1 of the ‘314 Patent states that a

document ticket object “represent[s] global document attributes” in the same sentence as the

disputed language. If the Court were to adopt Ricoh’s proposed construction, then the claim term

would read, “a database entry containing more than one global document attribute representing

global document attributes.” There is no need for that duplication. Third, Ricoh’s proposed

requirement that there be more than one global attribute does not come from anything in the

specification. It stems only from the reference in the claim language to “attributes.” That dispute

goes to claim language other than the language that the Parties have presented for construction.

The Court will not construe the term “document ticket object” in a way that alters the meaning of

the word “attributes,” and the meaning of that word is left for another day.

               2.      “a first user input device for selectively associating at least two of said
                       first, second and third visual representations” (Claim 1)

 MASA’s Construction                Ricoh’s Construction            Court’s Construction


 No construction necessary;      “a mouse, keyboard, or other       “a hardware device for
 plain and ordinary meaning.     hardware device for selectively    selectively associating at
                                 associating at least two of said   least two of said first,
 “An interface for receiving     first, second, and third visual    second, and third visual
 an input”                       representations”                   representations”



                                                 9
         Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 10 of 28




         The Parties’ dispute is whether a “user input device” requires hardware. The Court

concludes that it does. There is no other way to understand the word “device.” Users cannot

interact with software without some piece of hardware to enable that interaction. MASA presses

the point that the specification envisions a graphical user interface (“GUI”). The Court agrees. But

the GUI cannot function without a monitor or similar hardware device to display it to, and receive

input from, the user. The Court does not adopt Ricoh’s proposal to call out certain types of

hardware, however. The mouse and keyboard that Ricoh references fall within the “other hardware

device” catchall in its proposal. At the Markman hearing, its counsel conceded that Ricoh was “not

trying to rule out any hardware.” (Tr. at 25.2) If the term allows for all types of hardware, then there

is no reason to call out certain types of hardware as preferred. See Intex Recreation Corp. v. Team

Worldwide Corp., 42 F. Supp. 3d 80, 96 (D.D.C. 2013) (“claims generally should not be confined to

the disclosed embodiments, where no other intrinsic evidence supports the limitation.”); Phillips,

415 F.3d at 1323 (“although the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments.”).

                3.      “wherein association of said first, second and third visual
                        representations results in association of said respective objects”
                        (Claim 1)

    MASA’s Construction              Ricoh’s Construction             Court’s Construction

    No construction necessary;        Claim term is indefinite        No construction necessary;
    plain and ordinary meaning                                        plain and ordinary meaning


         Ricoh contends that this claim term is indefinite because it covers both an apparatus and

a method of using that apparatus. If that were the case, it would be “unclear whether infringement



2
         Citations to “Tr.” refer to the Transcript of the Markman hearing, held on June 12, 2020.

                                                  10
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 11 of 28




occurs when one creates an infringing system, or whether infringement occurs when the user

actually uses the system in an infringing manner.” UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d

816, 826 (Fed. Cir. 2016) (internal quotation omitted) (quoting IPXL Holdings, L.L.C. v.

Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005)). To avoid this problem, an inventor must

limit an apparatus claim to “an apparatus possessing the recited structure and capable of

performing the recited functions.” Id. (emphasis in original).

        The claim language at issue does not require active steps. Instead, it describes the structure

of an interface apparatus that is comprised of, among other things, a first user input device for

selectively associating certain visual representations. The “wherein association” term at issue here

is not an active method step. It modifies the prior clause and describes the functionality of the

interface. See id. at 827–28 (“[T]he claims do not recite functionality divorced from the cited

structure. Therefore, the claims do not reflect an attempt to claim both an apparatus and a

method, but instead claim an apparatus with particular capabilities.”)

               4.      Means-Plus-Function Limitations (Claim 62)

 Term                  MASA’s Construction         Ricoh’s Construction        Court’s
                                                                               Construction
 “means for            Function: “receiving        Function: “receiving        Function: “receiving
 receiving content     content and formatting      content and formatting      content           and
 and formatting        instructions for            instructions for            instructions for the
 instructions for      formatting content, the     formatting the content”     content, including
 formatting said       formatting instructions                                 instructions for sub-
 content, said         include instruction for     Structure: Inadequate       dividing the content
 formatting            sub-dividing content        structure disclosed;        into    one-or-more
 instructions          into one or more            claim term is indefinite.   pages”
 comprising            pages”
 instruction means                                                             Structure: “workflow
 for sub-dividing      Structure: “a computer                                  software with a user
 said content into     network, CPU or                                         interface”
 one or more           processor having a user
 pages”                interface”

                                                 11
      Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 12 of 28




“means for            Function: “receiving       Function: “receiving        Function: “receiving
receiving output      output instructions for    output instructions for     output instructions
instructions for      controlling output of      controlling output of       for       controlling
controlling output    the content to an          the content to an           output     of     the
of said content to    output device”             output device”              content to an output
an output device”                                                            device”
                      Structure: “a computer     Structure: Inadequate
                      network, CPU or            structure disclosed;        Structure: “workflow
                      processor having a user    claim term is indefinite.   software with a user
                      interface”                                             interface”
“means for            Function: “representing    Function: “representing     Function:
representing said     the content and            the content and             “representing     the
content and           formatting instructions    formatting instructions     content          and
formatting            on a display as a first    on a display as a first     formatting
instructions on a     manipulatable object”      manipulatable object”       instructions on a
display as a first                                                           display as a first
manipulatable         Structure: “a computer     Structure: Inadequate       manipulatable
object”               network, CPU or            structure disclosed;        object”
                      processor with a           claim term is indefinite.
                      monitor or display                                     Structure: “workflow
                      showing a graphical                                    software with a user
                      rendering of an object”                                interface”
“means for            Function: “representing    Function: “representing     Function:
representing said     output instructions on     the output instructions     “representing the
output instructions   a display as a second      on the display as a         output instructions
on said display as    manipulatable object”      second manipulatable        on the display as a
a second                                         object”                     second
manipulatable         Structure: “a computer                                 manipulatable
object”               network, CPU or            Structure: Inadequate       object”
                      processor with a           structure disclosed;
                      monitor or display         claim term is indefinite.   Structure: “workflow
                      showing a graphical                                    software with a user
                      rendering of an object”                                interface”




                                                12
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 13 of 28




 “means for            Function: “selectively     Function: “selectively      Function:
 selectively           associating the first      associating the first       “selectively
 associating said      manipulatable object       manipulatable object        associating the first
 first manipulatable   with the second            with the second             manipulatable
 object with said      manipulatable object       manipulatable object to     object with the
 second                to associate the output    associate the output        second
 manipulatable         instructions with the      instructions with the       manipulatable
 object to associate   content and formatting     content and formatting      object to associate
 said output           instructions”              instructions”               the           output
 instructions with                                                            instructions with the
 said content and      Structure: “a computer     Structure: Inadequate       content          and
 formatting            network, CPU or            structure disclosed;        formatting
 instructions”         processor having a user    claim term is indefinite.   instructions”
                       interface and
                       programming                                            Structure: “workflow
                       language”                                              software with a user
                                                                              interface”
 “means for            Function: “representing    Function: “representing     Function:
 representing said     the association on the     the association on the      “representing     the
 association on said   display as a third         display as a third          association on the
 display as a third    manipulatable object”      manipulatable object”       display as a third
 manipulatable                                                                manipulatable
 object”               Structure: “a computer     Structure: Inadequate       object”
                       network, CPU or            structure disclosed;
                       processor with a           claim term is indefinite.   Structure: “workflow
                       monitor or display                                     software with a user
                       having a user interface                                interface”
                       and programming
                       language”

       The Parties agree these terms are means-plus-function terms, but they disagree as to

whether the patent discloses a sufficient structure for these claims. Although the patent is not a

model of clarity, it does include information in the specification that sheds light on the

specification. It includes flowcharts that describe the steps that the computer will perform. (ECF

No. 1-3 at Figs., 1a, 1b, 2, 4a, 5.) It also describes “workflow management software” and describes

in prose how that software works. (Id. at 6:3-6, 8:61-65, 9:31-40, 9:58-60, 9:64-66, 10:12-14.)




                                                 13
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 14 of 28




Though not the strongest evidence of structure, it is a structure from which a person skilled in the

art could determine the scope of the invention.

       Although the patent discloses a structure, the Court will not adopt MASA’s proposal that

the structure be a general purpose computer. That is too broad. In effect, MASA would be claiming

just a functionality if the Court permitted that structure. Instead, the Court adopts a structure that

the specification describes and discloses.

       Ricoh’s argument that there is no structure is just that—argument. Ricoh offers no

evidence of any kind regarding knowledge of persons skilled in the art who might know and

understand what structure corresponds to the means limitation. See Elcommerce.com v. SAP AG,

745 F.3d 490, 505 (Fed. Cir. 2014); see also Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340

(Fed. Cir. 2008). That omission dooms Ricoh’s argument because it is Ricoh’s burden to prove

indefiniteness by clear and convincing evidence. See TecSec, Inc. v. Int’l Bus. Machs. Corp., 731

F.3d 1336, 1349 (Fed. Cir. 2013).

       C.      ‘974 Patent

               1.      “exception page” (Claims 1, 2)

 MASA’s Construction                Ricoh’s Construction              Court’s Construction



 “portion of a document that “page designated to be printed           “page of a document that is
 is separate from the main at a different output device than          separate from the main
 body of a document to be the main portion”                           portion of a document to be
 printed”                                                             printed”

       MASA’s proposed construction is consistent with the specification, which distinguishes

between the “main body of the document” and the “exceptions to be produced separately.” (ECF

No. 1-5 at 18:26-28; see also id. at 18:65-19:9.) However, MASA proposes to substitute the word


                                                 14
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 15 of 28




“portion” for the word “page” that is in the claims. The Court will not do so. The word “page” is

clear; it does not require construction. To the extent that MASA’s use of the word “portion” is

intended to allow for more than one page, the claim language already permits this because it

describes “at least one exception page,” meaning there could be more than one. (Id. at 22:26-29,

23:1-24:4.) Ricoh’s proposed construction would define an exception page as a page printed at a

different output device. But the claims already require the exception page to be “printed at an

alternate output device.” (Id. ) There is no reason to construe the phrase “exception page” to

include a limit that the claim already contains.

               2.      “Input device” (Claim 2)

 MASA’s Construction                Ricoh’s Construction          Court’s Construction


 “a user interface for receiving   “a keyboard, mouse, or other   “a hardware device that sends
 inputs”                           hardware device that sends     data to the computer”
                                   data to the computer”


       The Court adopts this construction for the same reasons that it construed the “user input

device” term in the ‘314 Patent.

               3.      “the plurality of documents are merged to create the single document,
                       where the plurality of documents comprise a main portion and at least
                       one exception page, where the printing of the main portion is delayed
                       at a production device associated with the single document, while the
                       at least one exception page is printed at an alternate output device
                       where the production device prints the main portion and where the
                       production device collates the at least one exception page with the
                       main portion” (Claim 2)

 MASA’s Construction               Ricoh’s Construction                Court’s Construction

 No construction necessary;        Claim term is indefinite            No construction
 plain and ordinary meaning                                            necessary; plain and
                                                                       ordinary meaning


                                                   15
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 16 of 28




       Claim 2 claims a system for providing production printing instructions for an end

document to a job preparation station. It discloses a plurality of documents and a computer that

is programmed to turn that plurality of documents into an end product. The “wherein” clause at

the end, which contains the language at issue, describes how the computer is programmed to

generate that end document: it delays printing the main portion to allow printing of an exception

page at a different device and then collates the pages into an end product. That is, the “wherein”

clause does not describe steps that the user takes. It describes steps that the computer is

programmed to take.

       It is true, as Ricoh points out, that this claim term uses forms of active verbs, such as “print”

and “collate.” Even a claim that includes active verbs can “represent permissible functional

language used to describe capabilities” of the apparatus. MasterMine Software, Inc. v. Microsoft

Corp., 874 F.3d 1307, 1315–16 (Fed. Cir. 2017). In MasterMine, the court distinguished between

verbs that describe the system’s capabilities and verbs that describe the user’s activities. See id. at

1316. Because the language at issue here describes the system’s capabilities, it is not indefinite.

       D.       ‘269 Patent—“first position” and “second position” (Claim 1)

 MASA’s Construction                   Ricoh’s Construction            Court’s Construction

 No construction necessary; plain     Claim terms are indefinite       Claim terms are indefinite
 and ordinary meaning


       Nothing in the claim, specification, or file history provides any way for the Court or a

member of the public to discern what the first position and second position are. There are no

qualitative or quantitative benchmarks for a person skilled in the art to know whether a machine

that places sheets of paper in a particular position practiced this invention. The applicants


                                                  16
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 17 of 28




apparently added the terms to the claim at the behest of the examiner, based on calls between

the examiner and prosecution counsel. But there is nothing in the public record that sheds light

on the terms’ meaning. The terms are indefinite.

       None of MASA’s arguments changes this analysis. MASA argued at the Markman hearing

(but not in the briefs) that because the claim is an improvement claim, the terms in the preamble

are “not even a limitation.” (Tr. at 60.) But that has it backwards. When a claim claims an

improvement over prior art and falls within 37 C.F.R. § 1.75(e), the preamble language is limiting.

See Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1330 (Fed. Cir. 2019) (“[w]e have long

held that preamble language is limiting when the claim recites a combination in the way specified

in” Section 1.75(e)). In addition, the body of the claim uses the phrase “second position,” which

refers back to the preamble. For that additional reason, the preamble recites an essential structure

that animates the body of the claim. Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d

801, 808 (Fed. Cir. 2002) (quote omitted). And, the term “second position” implies there must also

be a first position, so the body of the claim refers to and derives meaning from both of these

terms in the preamble.

       MASA also points to Dr. McCarthy’s opinion that a person skilled in the art would

understand these terms. Dr. McCarthy points to extrinsic evidence that establishes the prior art

over which this claim claims an improvement. (ECF No. 130-1 at ¶ 35.) But Dr. McCarthy’s

description of the improvement is circular. He explains that a person of skill in the art would

understand that the improvement “includes moving sheets of paper between different positions.”

(Id. at ¶ 37.) Of course, the use of the terms “first position” and “second position” says as much.

But Dr. McCarthy does not say what those positions are, or even how to evaluate whether a


                                                17
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 18 of 28




particular position is a first position, a second position, or neither. Similarly, Dr. McCarthy’s

discussion of the ‘133 patent that this patent incorporates describes certain positions as “e.g. a

first/second position.” (Id. at ¶ 42.) This circular reasoning does not provide any guidance about

what position is a first or second position.

       Finally, MASA argues that the second position is “where suction is used” (ECF No. 123 at

24.) But the term “suction” does not appear anywhere in the patent. MASA’s attorney argument,

untethered to the claim or the specification, does not save this claim.

       E.      ‘285 Patent

               1.      “operator replaceable component (ORC) devices” (Claims 1, 14)

 MASA’s Construction             Ricoh’s Construction                   Court’s Construction


 No construction necessary;      “A device within the printer that      “devices within the printer
 plain and ordinary              (a) is designed for replacement by     that a typical operator of
 meaning.                        a typical operator of the printer,     the printer can replace and
                                 (b) wears with use, and (c) has a      that wear with use”
                                 predictable lifetime. Usage of the
                                 component is tracked and
                                 remaining life is periodically
                                 calculated to determine when the
                                 component should be replaced. A
                                 component where a sensor is used
                                 to detect when the component
                                 must be replenished or replaced is
                                 not an ORC.”

       As a threshold matter, the Court rejects MASA’s suggestion that this term has its plain and

ordinary meaning. During the Markman hearing, MASA argued that the term means a “component

[that] is replaceable or changed by an operator.” (Tr. at 71.) The specification explains, for example,

that components that use a senor to detect the need for replacement, as opposed to a

measurement of expected life span, are not ORC devices. (ECF No. 1-7 at 5:2-13.) Thus, not every


                                                  18
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 19 of 28




component that an operator can replace or change is an ORC. The term therefore requires

construction to avoid confusion.

        The Court’s construction of this term honors the claim language and specification. The

specification explains that an ORC enables a “typical operator” to perform the majority of

maintenance of a system without the services of a field engineer. (Id. at 2:50-52.) It also described

ORCs as devices that “become worn after periods of use.” (Id. at 2:63-65.) This limit is important

because it sets ORCs apart from components that get consumed (like toner and paper), rather

than worn.

        The Court does not adopt the other limits that Ricoh proposes. First, Ricoh suggests that

an ORC must have a “predictable lifetime.” The claim already requires an ORC to have an “expected

life span.” (Id. at 14:16-18.) The Court will not render that term superfluous by adding it to the

construction of “ORC.” Ricoh argues that “predictable lifetime” and “expected lifetime” have

different meanings. The patent is not a model of clarity on this point. The patent frequently

contrasts an “expected life span” from a “remaining life span” of a device. (Id. at Abstract, 2:24-

25.) These references imply that an expected life span is the time a component should last when

it is new, and the remaining life span is what is left after some use. Other times, the patent refers

to an “expected life span” in a way that suggests it is the remaining life span. (E.g., id. at 2:39-43.)

Indeed, the specification explains that it lists certain components’ “expected life span” in a column

of a chart titled “Remaining Life.” (Id. at 5:13-19.) The patent is similarly inconsistent in its use of

the term “predictable lifetime.” Sometimes, it refers to a “predictable lifetime” as a component’s

out-of-the-box lifetime. (E.g., id. at 2:1-2, 6:39-52.) Other times, it refers to “predictable lifetime”

as the remaining lifetime. (E.g., id. at 3:1-4.)


                                                   19
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 20 of 28




       Given this inconsistency, the Court cannot conclude that the applicants distinguished

either term from the other. Instead, the applicants seem to have used both terms in the same,

inconsistent way. The Court therefore concludes that the requirement in the claim that an ORC

have an “expected life span” is the same as requiring it to have a “predictable lifetime.” In addition,

even if they had the different meaning that Ricoh suggests, there would be no reason to impose

that limit in the construction of this term. If “expected” and “predictable” lifetimes are different,

then the expected or remaining lifetime is calculated against the predictable (i.e., out-of-the-box)

lifetime. So, the claim’s inclusion of “expected lifespan” language imports a “predictable lifespan”

limit by implication.

       Second, Ricoh’s proposed requirement that “[u]sage of the component is tracked and

remaining life is periodically calculated to determine when the component should be replaced” is

redundant of other language in the claim. (E.g., id. at 14:18-30.) Given the surrounding claim

language, adding this proposed sentence to the construction of the term ORC Device would

render the words in the claim superfluous. Third, and finally, Ricoh’s proposed negative limitation

is not necessary because the claim already requires a “comparison mechanism.” That claim limit

precludes the use of a sensor. Ricoh’s negative limit is therefore redundant.

               2.       “determining a remaining life span for the operator replaceable
                        component device having the shortest expected life span” (Claim 14)

 MASA’s Construction                 Ricoh’s Construction             Court’s Construction



 No construction necessary;         “identifying which one ORC        “determining a remaining life
 plain and ordinary meaning.        device from all of the ORC        span for the operator
                                    devices has the shortest          replaceable component
                                    remaining life and the            device having the shortest
                                    numerical value of that           remaining life”
                                    remaining life”

                                                  20
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 21 of 28




       The Parties’ dispute about this term arises from the patent’s sloppy use of the term

“expected life span.” That inconsistency leaves open the possibility that the claim term could mean

different things, which means that the Court has to construe it. The Court construes it to mean

“remaining life” in this instance. The Court also construes the claim to require a survey of ORCs to

determine which one has the shortest remaining life.

       Both the claim language and specification support the Court’s construction. The preamble

to the claim describes a “method for providing operator maintenance on a system having a

plurality of operator replaceable component devices . . ..” (Id. at 14:65-67 (emphasis added).) The

reference to a “plurality” of ORCs demonstrates that the claim term applies to many ORCs, not

just the one with the shortest average life span when it comes out of the box. In addition, the

specification explains that the system will “look[] at ORC object files and sort[] through them to

determine which should be expected to expired first.” (Id. at 10:26-30.) During the Markman

hearing, the Court pointed out that the only reason this claim applies to a system with a plurality

of ORCs is because it is intended to survey the ORCs and then provide information about the one

with the shortest expected life. It therefore anticipates dynamic information about the ORCs as

their expected life spans change.

       MASA argues that “expected life span” refers to a static, out-of-the-box number. But the

specification makes clear that the system will track several different ORCs. (Id. at 3:38-42.) And, as

the Court pointed out during the hearing, if MASA’s interpretation were correct, then the claim

would always apply to the same ORC. That would render superfluous the preamble’s disclosure of

a “plurality” of ORCs.




                                                 21
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 22 of 28




       Although the Court adopts those limits, it does not adopt Ricoh’s requirement that there

be a numerical value of remaining life. The claim language allows a disclosure of a date of

expiration or a passage of time. The Court does not understand those to be numerical limits, but

those embodiments could fall within the scope of this claim.

              3.       “a use mechanism coupled to each said computational element and
                      said ORC devices, said use mechanism tracking use of at least one of
                      said ORC devices using a predetermined parameter” (Claim 1)

 MASA’s               Ricoh’s Construction                     Court’s Construction
 Construction
 No construction      Governed by 35 U.S.C. § 112(6):          Governed by 35 U.S.C. § 112, ¶ 6:
 necessary; plain
 and ordinary         Function: “tracking use of at least      Function: “tracking use of at least
 meaning.             one of said ORC devices using a          one of said ORC devices using a
                      predetermined parameter”                 predetermined parameter”

                      Structure: “A controller, with a         Structure: “A controller, with a
                      database management system,              database management system,
                      coupled to each computational            coupled to each computational
                      element and ORC device and that is       element and ORC device and that is
                      programmed to (1) receive data for       programmed to (1) receive data for
                      each ORC device detailing the ORC        each ORC device detailing the ORC
                      device’s usage and (2) maintain an       device’s usage and (2) maintain an
                      object file for each ORC device          object file for each ORC device
                      indicating the remaining life of the     indicating the remaining life of the
                      ORC device in terms of page              ORC device based on customer
                      count.”                                  usage.”

       The Court concludes that the term “use mechanism” does not disclose a structure. On its

own, a “mechanism” is not a structure. See Williamson, 792 F.3d at 1350. The intrinsic evidence

provides no basis to determine what a “use mechanism” is. The specification does not use the

term, and the file history is no help. MASA argues that the claim discloses how the use mechanism

interacts with the ORC, but that is wrong. The claim describes a coupling between the ORC and

the use mechanism, but provides no detail about the actual interaction. MASA also points to Dr.


                                               22
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 23 of 28




McCarthy’s opinion. In his Declaration, Dr. McCarthy claims that a “use mechanism . . . is a well-

known requirement in mechanical systems” because “[c]ounting mechanisms have a long history.”

(ECF No. 130-1 at ¶ 48.) But Dr. McCarthy never establishes that a “use mechanism” and a

“counting mechanism” are the same thing. So, while a “counting mechanism” might be known to

a person skilled the art, nothing in the record establishes that a “use mechanism” is.

        Because the term “use mechanism” does not disclose a structure, the Court concludes that

Ricoh has overcome the weak presumption against a means-plus-function claim. The claim is

subject to Section 112, ¶ 6. It discloses a function: tracking use of at least one of the ORC devices

using a pre-determined parameter. It discloses a structure in the form of a controller with a

database management system that tracks customer use through various inputs, including “the

number of prints made, the types of paper being used, the color composition of the printed pages

as well as various sensor inputs.” (ECF No. 1-7 at 3:29-33.) Because the structure is a general

purpose computer, the patent must also disclose an algorithm that the computer can perform.

Ricoh contends that the only algorithm that the specification discloses is a calculation of a

remaining page count. The Court disagrees. The specification discloses a comparison of a

predicted life, the amount of use to date, and the remaining life. (Id. at 9:20-28.) While this is not

a precise mathematical formula, it does disclose the computation that the invention performs. The

Court therefore declines to require that the structure counts pages. The Court will, however,

require that the structure count “customer usage,” because that is what the specification envisions.

(Id. at 2:10-13.)




                                                 23
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 24 of 28




               4.       “a comparison mechanism that compares use of said ORC devices to
                        said expected life span … where said expected life span for a single of
                        said ORC devices is the shortest expected life span” (Claim 1)

 MASA’s Construction       Ricoh’s Construction                          Court’s Construction

 No construction           Governed by 35 U.S.C. § 112(6):               No construction necessary;
 necessary; plain and                                                    plain and ordinary meaning.
 ordinary meaning.         Function: “comparing use of the ORC
                           devices to their remaining life spans
                           using the single ORC device with the
                           shortest expected life span”

                           Structure: “A controller that is
                           programmed to (1) examine the object
                           files for all ORC devices, (2) determine
                           from the object files the ORC device that
                           has the shortest remaining life, (3) reduce
                           the remaining life value for the identified
                           ORC device by the number of pages
                           printed since the last time the remaining
                           life value was calculated, and (4)
                           determine whether the life of the
                           identified H20ORC device has expired.”

       The specification does not use the term “comparison mechanism,” and neither the

specification nor the file history provides any guidance about the term’s meaning. However, unlike

with the use mechanism, extrinsic evidence demonstrates that a “comparison mechanism” is a

known class of structures that compares a measured value to a preset limit. Dr. McCarthy’s

Declaration provides examples of those types of devices and of publications that reference and

describe them. The Court credits that evidence and therefore holds that this claim term is not

subject to Section 112, ¶ 6. Of note, the Court credits Dr. McCarthy’s Declaration on this point,

and not Dr. Clark’s, because Dr. McCarthy’s Declaration is specific and points to external sources

as a basis for his opinion. Dr. Clark’s Declaration, on the other hand, just invokes his “education

and experience in the field of printing systems” as a basis for his opinion about this term. (ECF No.

                                                 24
        Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 25 of 28




122-4 at ¶ 66.) Expert testimony cannot rely just on an expert’s ipse dixit. That is, an expert cannot

offer an opinion on claim construction based solely on his experience, “[u]ntethered to any

supporting evidence[.]” TQ Delta, LLC v. CISCO Sys., Inc., 942 F.3d 1352, 1362 (Fed. Cir. 2019); see

also Phillips, 415 F.3d at 1318 (expert’s “conclusory, unsupported assertions . . . as to the definition

of a claim term are not useful to a court”). Dr. Clark’s opinion runs afoul of this rule, and the Court

therefore rejects it.

        F.      ‘582 Patent—“inverse mask” (Claim 1)

 MASA’s Construction         Ricoh’s Construction                        Court’s Construction

 No construction             “A pattern of application of clear toner    “Coat of clear toner to
 necessary; plain and        onto a color image where balance is         create a balanced image
 ordinary meaning.           created in toner stack heights by           where the amount of clear
                             providing relatively greater amounts        toner applied depends on
                             of clear toner coverage to areas of an      the receiver and the image
                             image having relatively lower amounts       on which it is applied”
                             of color toner coverage and lesser
                             amounts of clear toner coverage to
                             areas of the image having relatively
                             greater amounts of color toner
                             coverage.”

        This term requires construction. Nothing the record suggests that it is a commonly-used

term, either for a layperson or a person skilled in the art. Nor does the claim language imply its

meaning. The Court therefore cannot rely on its plain meaning, as MASA suggests.

        Ricoh’s proposed construction comes from the specification. (ECF No. 122-25 at 7:24-36.)

However, MASA points out that this construction could limit certain embodiments that are

disclosed in related patents. The Court’s construction also comes from the specification but avoids

Ricoh’s potential limits. See Phillips, 415 F.3d at 1323 (“[A]lthough the specification often describes

very specific embodiments of the invention, we have repeatedly warned against confining the


                                                  25
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 26 of 28




claims to those embodiments.”). Like the specification, the Court’s construction defines the inverse

mask in terms of the creation of balance to an image through the application of clear toner on

top of an image. However, unlike Ricoh’s construction, the Court’s construction permits the

amount of clear toner to vary based on the image, so if a user wants to achieve a higher-gloss

image, it can instruct the printer to do so. The Court’s definition is consistent with one it proposed

at the Markman hearing. (Tr. at 101.) Although the Parties have not agreed to that construction,

neither has articulated a principled objection to it.

       G.       ‘255 Patent—“an alignment device to align the two or more printing engines
               in the cross track direction (z direction) relative to the receiver path cross
               track reference based on the measurement” (Claim 1)

 MASA’s Construction                Ricoh’s Construction             Court’s Construction

 A device or component, such        Governed by 35 U.S.C. § Governed by 35 U.S.C. § 112,
 as a controller, to align two or   112(6):                 ¶ 6:
 more printing engines in a side
 to side direction perpendicular    Function: “aligning the two or   Function: “aligning the two or
 to the receiver path based         more printing engines in the     more printing engines in the
 upon the measurement of the        cross track direction (z         cross track direction (z
 measurement device.                direction) relative to the       direction) relative to the
                                    receiver path cross track        receiver path cross track
                                    reference based on the           reference based on the
                                    measurement”                     measurement”

                                    Structure: “Alignment pins, Structure: “Alignment pins
                                    alignment holes, and vertical and holes to horizontally
                                    spacers”                      align the components and
                                                                  additional spacers to allow
                                                                  the modules to be aligned
                                                                  vertically”

       Although the claim language does not use the word “means,” it defines the alignment

device in terms of its function. Even MASA’s proposed construction would define the device based

on its function: to “align the two or more printing engines . . ..” Neither the intrinsic nor extrinsic


                                                  26
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 27 of 28




evidence discloses a structure for an alignment device. The specification uses the term twice. Once,

it uses the same language as this claim term. The other, it explains that alignment devices “include

alignment pins . . . and alignment holes . . ..” (ECF No. 1-15 at 13:7-13.) That specification language

explains some of the components of an alignment device, but it does not define its structure.

MASA also relies on Dr. McCarthy’s opinion that an “alignment device” is known in the art. Dr.

McCarthy’s Declaration does not point to any source or information on which he grounds his

opinion. It is just his ipse dixit. In fact, for this term, Dr. McCarthy focuses most of his energy on

his legal analysis of MASA’s proposed construction, opining that it is “easy to understand and

consistent with the patent claim language and specification.” (ECF No. 130-1 at ¶ 71.) Those are

determinations for the Court to make, not Dr. McCarthy. The Court concludes that the claim term

is a means-plus-function term that is subject to Section 112, ¶ 6.

       The claim language defines the function. The specification defines the structure:

“Alignment pins and holes are then located to correctly horizontally align the components and

additional spacers are installed to allow the modules to be aligned vertically.” (ECF No. 1-15 at

11:13-16.) The specification uses similar language in other places to define the alignment device

as well. (E.g., id. at 5:445-51, 10:35-42, 10:50-51.) MASA contends that the specification

contemplates other embodiments, including ones that permit electronic devices to perform the

alignment. The specification does not support MASA’s position. Although the specification

discloses the use of electronic devices to make measurements that will be used in the alignment,

nothing in the specification discloses an embodiment where an electronic device performs the

alignment itself. Also, a means-plus-function claim requires a defined structure, and MASA’s




                                                  27
       Case 2:19-cv-00514-JDW Document 175 Filed 10/21/20 Page 28 of 28




attempt to include electronic devices would render the claim indefinite because there would be

no such structure.

III.   CONCLUSION

       The Court will adopt these claim terms, as well as the Parties’ agreed-upon terms. An

appropriate Order follows.

                                                  BY THE COURT:

                                                  /s/ Joshua D. Wolson
                                                  HON. JOSHUA D. WOLSON
                                                  United States District Judge
October 21, 2020




                                             28
